DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/885,474, filed on May 28, 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,290,616. This is a statutory double patenting rejection.
 	Below is a side-by-side comparison of Application claim 1 and Patent claim 1.
Application claim 1				Patent claim 1
An image forming apparatus, comprising:
An image forming apparatus, comprising:
an image forming part;
an image forming part;
a first interface;
a first interface;
a second interface to which a portable storage device is connectable; and
a second interface to which a portable storage device is connectable; and
a controller,
a controller,
wherein the controller is configured to perform:
wherein the controller is configured to perform
a receiving process of receiving an operation of one of enabling and disabling a particular storing function which is a function to store image forming data related to an image forming job received through the first interface in the portable storage;
a receiving process of receiving an operation of one of enabling and disabling a particular storing function which is a function to store image forming data related to an image forming job received through the first interface in the portable storage,
an enabling process of enabling the particular storing function in response to the controller receiving the operation of enabling the particular storing function in the receiving process;
an enabling process of enabling the particular storing function in response to the controller receiving the operation of enabling the particular storing function in the receiving process,
a disabling process of disabling the particular storing function in response to the controller receiving the operation of disabling the particular storing function in the receiving process;
a disabling process of disabling the particular storing function in response to the controller receiving the operation of disabling the particular storing function in the receiving process,
in response to receipt of the image forming job through the first interface in a state where the particular storing function is enabled in the enabling process, a first storing process of storing the image forming data related to the received image forming job in the portable storage device connected to the second interface;
in response to receipt of the image forming job through the first interface in a state where the particular storing function is enabled in the enabling process, a first storing process of storing the image forming data related to the received image forming job in the portable storage device connected to the second interface,
a first image forming process of forming an image with the image forming part in accordance with the image forming data stored in the portable storage in the first storing process;
a first image forming process of forming an image with the image forming part in accordance with the image forming data stored in the portable storage in the first storing process, and
a communicating process of at least one of storing, in the portable storage device connected to the second interface, and retrieving, from the portable storage device connected to the second interface, data different from the image forming data related to the image forming job, which is received through the first interface, in a state where the particular storing function is disabled in the disabling process.
a communicating process of at least one of storing, in the portable storage device connected to the second interface, and retrieving, from the portable storage device connected to the second interface, data different from the image forming data related to the image forming job, which is received through the first interface, in a state where the particular storing function is disabled in the disabling process.


 	From the above comparison, it is clear that Application claim 1 and Patent claim 1 are identical in scope.  Thus, Application claim 1 claims the same invention as Patent claim 1.
Allowable Subject Matter
The following is a statement of reasons for allowance regarding Patent claim 1, as set forth in the Office action (Notice of Allowability) dated November 29, 2021, in Parent Application Serial No. 16/885,474.
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image forming apparatus, including a controller configured to perform:
	- a receiving process of receiving an operation of one of enabling and disabling a particular storing function which is a function to store image forming data related to an image forming job received through the first interface in the portable storage,
	- an enabling process of enabling the particular storing function in response to the controller receiving the operation of enabling the particular storing function in the receiving process,
	- a disabling process of disabling the particular storing function in response to the controller receiving the operation of disabling the particular storing function in the receiving process,
	- in response to receipt of the image forming job through the first interface in a state where the particular storing function is enabled in the enabling process, a first storing process of storing the image forming data related to the received image forming job in the portable storage device connected to the second interface,
	in combination with:
	- a communicating process of at least one of storing, in the portable storage device connected to the second interface, and retrieving, from the portable storage device connected to the second interface, data different from the image forming data related to the image forming job, which is received through the first interface, in a state where the particular storing function is disabled in the disabling process.
 	Application claim 1, as set forth above, claims the same invention as Patent claim 1, and thus recites the same allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677